Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 2, 6, 8, 11-13, 15-16, 18, 20-22, 24, 34, 49, 51-53 and 57 are pending in this application.

Election/Restrictions
Applicant’s election of Group I and a single disclosed species (Compound 20, see below) in the reply filed on 02/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    96
    239
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 6, 8, 11-13, 15-16, 18, 20-22, 24, 34 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. WO2012089828 A2 (equivalent to U.S. Pat. No. 9,090,592).  Cited document discloses many compounds (see exemplary compounds below) that are almost the same as applicants.  The only difference between applicants’ compounds and the prior art compounds is the position of the urea substituent (-NR3-CO-NR4-) t on the quinolone ring.  Applicants require that the urea substituent to be attached at the 3 position (see claim 1 below), but the prior art compounds are attached at the 4-position.  

    PNG
    media_image2.png
    286
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    723
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    535
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    254
    670
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    233
    720
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    256
    622
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    252
    684
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    277
    669
    media_image9.png
    Greyscale

As shown above, the prior art compounds are position isomers of applicants’ claimed compounds. It is well established that position isomers are prima facie structurally Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.
Note that the examiner only applied one reference with many compounds for this rejection.  There are six prior art compounds with one or two compounds that have similar positional isomer issues (i.e. prior art compounds with a urea moiety that is attached at 4-position of the quinolinyl ring instead of the 3-position as recited in claim 1).    In order to overcome this issue, applicants have compare the prior art compounds with the claimed compound and show unexpected results under oath.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims1, 2, 6, 8, 11-13, 15-16, 18, 20-22, 24, 34 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a.  Claim 1 and claims dependent thereon are rejected because the term “substituted” is indefinite.  In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

b.  In claim 1, the phrase “a nitrogen protecting group…., an oxygen protecting group…, a sulfur protecting group” is indefinite.  What is covered and what is not?  How can one tell if a substituent is not a protecting group? 

Allowable Subject Matter
8.	Claim 51 is allowed.
Objection
9.	Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
10.	Applicant’s Information Disclosure Statement, filed on 11/13/2020 and 01/03/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



March 2, 2021